 In the Matter of GENERAL PETROLEUM' CORPORATION OF CALIFORNIAandSAkORS UNION OF THE PACIFIC, A. F. L.In the Matter of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandPACIFIC DIST. SEAFARERS' INTL. ENGINE DIVISION, AFFIL. SEAFARERS'INTERNATIONAL UNION' OF NORTI1 AMERICA,In the Matter of GENERAL'PETROLEUM'CORPORATION OF CALIFORNIAandPACIFIC DISTRICT SEAFARERS' INTL. STEWARDS Div. AFFIL. SEAFARERS'INTL. UNION, OF NORTH AMERICA, AFL-Cases Nos. C-2570, C-2571 and C-0572, respectively.-Decided May8, 1943DECISIONANDORDEROn March 30, 1943, the Trial Examiner issued his IntermediateReport in the above entitled proceeding, finding that the respondent,General Petroleum Corporation of, California, had engaged in and wasengaging in certain unfair labor practices and recommending that itcease anddesist therefrom and tike certain affirmative action as setout in the copy of the Intermediate Report attached hereto.There-after, the respondent filed exceptions to the Intermediate Report witha brief in, support thereof.-- The Board has considered the rulings ofthe Trial Examiner at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case and hereby adopts the find-ings, conclusions and recommendations of the Trial Examiner except1_as hereinafter modified:1.The Trial Examiner has referred to the prevailing practice underwhich unions having access to vessels collect dues and distribute theOrganizations' trade papers to their members.We find that it is neces-sary to the mutual aid and protection of union members that they beenabled thereby to pay their union dues and receive their union tradepapers onboard the respondent's vessels, and that these activities areISee our decision inRichfield Oil CorporationandSailors Unionof thePacific,A. F. L.,etc,CasesNos. C-2568, 2569.49 N. L. R. B., No. 87.606- GENERAL PETROLEUM CORPORAT'ON OF CALIFORNIA607,included within the necessary and appropriate scope, of concertedactivities as an incident to which we. shall order passes to be issued.We emphasize in this connection, however, that we do not intend, torequire ,the respondent to, permit the, passes to be used for the solicita-tion of membership.2.the purposes of collective bargaining, for the discussion and presenta'-tio'n of 'grievances, and for other mutual aid and protection of theemployees represented by the Unions, including the collection of, duesand distribution of trade papers to union members, and providing, thatthe respondent is not requited to -issue passes for the solicitation, ofmembership.Upon consideration of the various wartime securitylaws and regulations applicable to the instant case, 'and which theTrial -Examiner also has considered, we find that our order; asdescribed, does not require any conduct which is in derogation of suchlaws and regulations, or which would endanger the safety of therespondent's vessels or adversely affect discipline, on board thesevessels.2.ORDERUpon the entire record in the case, and pursuant to Section 10,(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, General Petroleum Corpora-tion of California, Los Angeles, California, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to grant passes to representatives of the Sailors Unionof the Pacific, a division of Seafarers' International Union of NorthAmerica; Pacific, District, Seafarers'- International Engine Division,Seafarers' International Union of North America; and Pacific Dis-trict,Seafarers' International Stewards Division, Seafarers' Iirter-national'Union of North America, in order' that such representativesmay go aboard the respondent's vessels for the purposes of collectivebargaining, for the discussion and presentation of grievances, and forother mutual aid and protection of the employees represented by theseUnions, including the collection of dues and distribution of tradepapers to union members, provided, however, that the respondent isnot required, to issue passes for the solicitation of membership;(b)Engaging in like or related acts or conduct interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, and'SeeMatter of The Texas Company, Marine DivisionandNational Maritime Union,Port Ai thur Branch,42 N. L. R B. 593, 604-607. 608 ,DECISIONS OF NATIONAL LABOR' RELATION'S BOARDto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or' protection as guaranteed in Section 7of the Act."2.Take the- following affirmative action which will effectuate thepolicies of the Act : -_`(a)Grant passes to the duly authorized representatives of -theSailors Union of the Pacific, a division-of Seafarers' InternationalUnion of-North America; 'Pacific District, Seafarers' InternationalEngine Division, Seafarers' International Union of North America;and Pacific District, Seafarers' International Stewards Division, Sea-farers' International Union of North America; to go aboard its vesselsfor - the purposes of collective bargaining, for the discussion andpresentation of grievances,"and: for other' mutual aid and protectionof the employees represented by the Unions, including the collectionof dues and distribution of trade papers to union members, provided,however,, that the respondent is not required to issue passes for ',the(b)Post immediately in conspicuous places on its vessels; for itperiod of at least sixty (60) consecutive days from the date of posting,notices to the unlicensed deck, engine, and steward personnel, stating :(1')'that the respondent will not engage in the'conduct from whichit is ordered to cease-and desist,, in paragraphs 1 (a) and (b) ; (2) thatthe respondent will take the affirmative 'action set forth in paragraph2 (a)" hereof-'(c)Notify the Regional Director for' the Twenty-first Region, in -writing within ten (10) 'days from the date of this Order what stepsthe respondent has taken to comply herewith.-INTERMEDIATEREPORT -Messrs.,Charles M.RyanandThomas C. Moore,for the BoardMessrs. D. W. WoodsandJ.L.Goddard,of Los Angeles,California,for therespondent.Messrs.-Harry LiidenbergandWilliam Gries,'of San Francisco,for the Unions:STATEMENT OF THE CASEUpon charges duly filed by Sailors Union of the Pacific, a division of Sea-farers' International Union of North America, affiliated with the American Federa-tion of Labor, by Pacific District, Seafarers' International Engine Division, a divi-sion of Seafarers' International Union of North America, affiliated with the Ameri-can Federation of Labor, and Pacific District, Seafarers' International StewardsDivision, a division of Seafarers' International Union of North America, affiliatedwith the.American Federation of Labor, herein called the'Unions, the NationalLabor Relations Board, herein called the Board, by the Regional Director for theTwenty-first Region (Los Angeles, California), issued its consolidated com- GENERAL PETROLEUM CORPORATON OF CALIFORNIA609plaint'. dated February 22, 1943 against the General. Petroleum Corporation of.California, herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices within the meaning ofSection 8 (1) and Section 2 (6) and, (7) of the National Labor Relations Act,49 Stat 449, herein called the Act.With respect to the unfair labor practices, the consolidated complaint allegedin substance that the respondent on or about October, 1942 and at all timesthereafter refused to permit the duly authorized representatives of the Unionsto go abroad the respondent's Pacific, Coast oil tankers, thereby interferingwith, restraining and coercing its employees in the exercise of, the rightsguaranteed in Section 7 of the Act. Copies of the complaint and the chargesaccompanied by notice of hearing thereon were duly served upon the respondentand the charging Unions.--In its answers the respondent admitted refusing passes to the duly authorizedrepresentatives of -the Unions but denied the alleged unfair labor practicesand interposed, several affirmative defenses to the allegations of the unfairlabor practices. .Pursuant to notice a hearing was held on March 8, 1943, at Los Angeles,California, before James C. Batten, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and, the Unions by their representatives.' All partiesparticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing the' respondent's motion to amend theanswerwas granted without objection on the part of the Board and the Unions 2At the conclusion'of the hearing a motion to conform the pleadings to` the proofas to minor details was granted without objection.-At the conclusion of the hearing counsel for the respondent and the 'repre-sentative for the Unions, Harry Lundeberg, argued orally.The undersignedadvised all parties that they might file briefs provided such briefs were sub-mitted 'within five days from the close of the hearingBriefs were.filed bythe Board, the respondent and the Unions.'-From' the entire record thus made and from the undersigned's observationof the witnesses,`the undersigned makes in addition to the above the follow,ng:FINDINGS OF FACT1.THE BUSINESS OF, THE RESPONDENT,General Petroleum Corporation of California is a Delaware corporation withits, principal place of business at Los Angeles, California.The respondentoperates ocean-going oil tankers which transport its petroleum products betweenthe various ports of the Pacific Coast and offshore ports.The respondent is anintegrated corporation engaged in all branches of the petroleum business fromproduction through to marketing, including the transportation by various meansof oil and oil-products.Of its total sales annually, valued in excess of $50,000,-.1 The Board on February 23, 1943, pursuant to Article II, Section 36 (b) of the Rulesand Regulations,as amended,ordered the consolidation of the cases herein.2The motion to amend referred to the respondent's second separate and afflimativeanswer ,to' the complaint by 'striking "Case No XXI-C-1101" and substituting therefor"XX-C-1101' ;' and striking "Sailors Union of the Pacific, A. F. of L, Pacific District ;Seafarers'International Steward Division,'A. F. of L," andsubstituting therefor "Na-tional Maritime Union " Board's counsel stated that Case No. "XX-C-1101" is also knownas Case No "XX-C-2011." 610DECISIONS O'F NATIONAL ^LABORR RELATIONS BOARD000, 39percentin volume were shippedto pointsoutside the'State of CaliforniaThe respondentadmits thatit is engagedin commerce within themeaning ofthe Act.-i11. THE-ORGANIZATIONSINVOLVED_Sailors Union,of the Pacific, a division of Seafarers' International Union ofNorth America-is a labor organization affiliated with the American Federationof Labor. It admits to membership the unlicensed personnel,, employed in thedeck department on the respondent's tankers.Pacific District, Seafarers' International Engine Division, a division of Sea-farers' International Union of, North America is a labor organization affiliatedwith the American Federation of Labor. It admits'to membership the unlicensedpersonnel employed in the engine department on the respondent's tankers.Pacific District, Seafarers' International Steward Division, a division of Sea-farers' International Union of North America is a labor organization affiliatedwith 'the American, Federati on of Labor. It admits to membership the unlicensedpersonnel in the steward department on the respondent's tankers.III.THE UNFAIR LABOR PRACTICESA. The issue and the contention of the partiesThe complaint alleges and the respondent admits that the Unions are and havebeen at all times material herein the exclusive representatives of the unlicenseddeck, engine, and steward personnel on board the, respon dent's tankers 3 and thatthe Unions were refused by the respondent, passes for the purpose of access bytheir duly authorized representatives to go aboard the tankers.The solequestion in the case is whether, as the complaint alleges, such refusal to grantaccess by the respondent interfered with, restrained and coerced and,is interfer-ing,with, restraining and coercing the respondent's unlicensed deck, engine, andsteward personnel in their exercise of the, rights guaranteed in Section 7 of theAct thereby violating Section 8 (1) of the Act.The Board contends under, the circumstances of the operations of the respond-ent, hereinafter related, a denial of passes to the Unions' duly authorized repre-sentatives interferes with the right of the unlicensed deck, engine, and stewardpersonnel to bargain collectively with, representatives of their own choosing andto engage in concerted activities for their mutual aid and protection.,The Unions contend that. since the' dates upon which the Unions were certi-fied as the collective bargaining representatives for the unlicensed deck,, engine,and steward personnel on respondent's tankers, they have sought passes for theirrepresentatives through direct negotiations for the purpose of settling griev-ances on board the 'tankers.The Unions state that the refusal of access torespondent's tankers denies to the unlicensed deck, engine, and steward per-sonnel, who are unable to adequately adjust grievances, the right to have theirown chosen representatives negotiate adjustments for them.The respondent asserts that the cancellation of all existing passes on orabout December 7, 1941 including the passes theretofore issued to representa-tives of the Unions, and the denial of passes thereafter to its tankers are notThe, Sailors Union,of the Pacific ; the Engine Division, and the Stewards Division,affili-ated with the Seafarers' International Union of North America were certified by the Boardrespectively on September 26, 1942, as the exclusive repiesentatives of the unlicensed deck,unlicensed engine, and unlicensed,stewards personnel on the respondent's tankers. - GENERAL, PETROLEUM COR'PORATON OF CALIFORNIA ^ 611interference within the meaning of Section 8 (1) ^ of the Act ; 4 that the cancella-tion and denial of passes were precautionary measures to safeguard its tankersand personnel from unnecessary hazards and a reasonable and prudent exerciseof its judgment in the course-of its business-of operating tankers ; 'that therespondent has been for many months past and is now operating its tankers'as an agents for 'the "War Shipping Administration" and 'that the, tankersare operated under the rules and regulations of this agency of the UnitedStates Government; ; that the requirements of the "War- Shipping Administra-tion" and of the- war effort make it necessary that 'all' cargoes' be handledwith dispatchand so it isnecessary and prudent for the respondent to refuseaccess to its tankers of all - persons who would interfere, with the arrival,departure, loading or unloading of its tankers ; that to require the respondent-to grant passes to representatives of the Unions would force it to grant passes-to representatives of all unions desirous of coming on board its tankers inorder to avoid charges of discrimination ; and finally that for several weeksprior to January 5, 1943 respondent and the Unions were engaged in, negotia-tions for an agreement including a provision relating to the terms and condi-tions under which passes might be issued to representatives of the Unionsand that the agreement upon which the parties could not agree has now beensubmitted to the National War Labor Board."1B. Interference with the,exercise of the rights guaranteed in'Section 7 ofthe Act.1.The necessity for the right of access °In the exercise of the rights guaranteed in Section 7 the Act provides that"Employees shall have the right to . . . bargain collectively through repre-sentatives of their own choosing, for the purpose of collective bargaining +:.Since it is obvious, that grievances concern "conditions of work" within themeaning of Section 9 (a) of the Act, they are proper subjects for collectivebargaining.It follows that Section 7 guarantees employees the right to bar-gain collectively concerning grievances.The 'Unions herein are the collec-tive bargaining representatives of all the unlicensed deck, engine, and stewardpersonnel employed on the respondent's tankers.Therefore any interferenceby the,, respondent with these employees' rights to bargain collectively' con-4 The respondent'scontentionthat theRegional Director's (Twenty-first Region) re-fusal on February20, 1942 toissue a complaint upon a charge by the National'âlaritimeUnion, that respondent bad' denied passes for access by representatives of that organiza-tionwas a bar to'the present proceedingiswithoutmei it,' either uponthe theory ofestoppel or res judicata.It is noted that,National Maritime Union was not the certifiedrepresentativeof the respondent's unlicensed seamen.5Thiswar-timearrangement does not affect the respondent's control over the hire andtenure of'its seamen or their conditions of employment.The iespondent operates itstankers as usual, except for certain security restrictions promulgated by governmentalagencies..6The respondent does not allege that pendency of this matter before thewar LaborBoaid is a bar to thisproceedingalthoughthe matteris set up in the ansiuer` as a"separate affirmative answer to the complaint herein."Under'the Act theBoard isgranted exclusivepower to preventany peison from engaging in specified unfair laborpractices affecting commerceSee 49 Stat 449, Section10 (a).-4The term "access" in theshipping industry means the boarding of vessels) by unionrepresentatives,in order to ascertain whether or not seamenonboardhave grievances,to determine the validity of the 'alleged grievances,and to'settle'those possible of settle-nient'withthe propeiofficials on board the vessels.'5 31 647-4 3-vol 49-40 612DECISIONS OF',NATIONALLABOR,'RELATIONS BOARDN4cerning grievances through their duly designated representatives,the Unions,is proscribed by Section 8 (1) of the Act:'In order, to, determine whether or,not' denial of passes to .the representativesof,,theUnions for,the purpose of obtaining access to respondent's tankersto confer with,the unlicensed deck,, engine, and steward,personnel thereon,interferes with,the,rights of these seamen to bargain,collectively through theirduly chosen-representatives concerning grievances,it is essential to give con-sideration to the operations of the respondent's tankers and-to the collectivebargaining procedure in ;dealing with grievances in the tanker and shippingindustry., ^`_,The respondent operates three ocean-going tankers which ply between Pacificcoast ports,including Seattle,Washington,,Portland, =Oregon,-San Francisco,California,'and the Los'Angeles,California,and off-shore.and foreign ports.The loading and .discharging terminals in the Pacific coast ports are, in mostinstances locatedha the bay areas some distances fipm the shipping districts,requiring a round'trip of from 1 hour;,to 3 hoursto theUnions'office.,Coast-wise trips require 3 to 15 days eachway, and offshoreand foreign trips,requiresubstantially longer,periods. , Respondent'stankers spend approximately 30hours,in port when discharging and approximately24 -hoursin port when,load-'ing.8The usual tanker crew on respondent'svessels comprises 30 unlicensedpersonnel distributed as follows:12 in the deck department,10 in the enginedepartment,,and 8 inthesteward's department."Watches"are maintained forcertain of theunlicenseddeckand engine personnel while the tankers are inport,while certain other seamen work on- relief jobs such as loading stores,and other miscellaneous work'"Watches'are- 4-hour shifts with 8 hours offduty between shifts;Approximately1/3of the unlicensed deck and enginepersonnel are on duty at all times.The seamen working on the miscellaneousjobswork at irregular'hours depending upon the "extra"work to' be per-formed ; " the stewards"hoursofworkin 'port, is determined largely by thenumber of seamen who eat theirmeal'son the tankers.`Stewards may enjoyshore leave only after meals have been served;unlicensed deck and'enginepersonnel,who stand watch cannot be absent from the tanker for more than8 hours, including the time required by them to piepare for their departure 'and'return and they`cannot all leave the: tanker simultaneously since their-watchesterminate at different times ; those of the seamen who are working on miscel-laneous jobs,because of the short time the'tankers are at dock,cannot leavethe tanker until their work is completed°Although some of ' the tankerpersonnel have,,families and homes in various ports,while employed on thetankers-their homes are actually on the vessels,for, it is on board that theyeat, sleep,and'?work.Moreover, 'even those who have, homes.can. only visitthem when"the tankers happen to arrive in those poits in which 'the homesare located,and then only during thetimenormally allotted by the regularschedules of the tankers.The respondent employs approximately 90 unlicensedseamen.The union representative in the shipping industry on the Pacific coast whohas access,to vessels is known as a "patrolman.""When thevessel "docks"the patrolman,boards the vessel in,order to,ascertain whether or not the crewX8 "Port time" as distinguished from discharging, and loading time is 'calculated fromthe moment,the tanker arrives in the harbor until it leaves the harbor ; it does not in-dicate the elapsed time spent at,the dock or discharging or loading a cargo.eAt times the respondent employs "relief workers" to perform the miscellaneous lobson the tankers but when as now under war time conditions extra men are not available,the crew performs this work."10 In some ports known as a "shore delegate."r GENERAL 'PETROLEUM CORPORATON OP' CALIFORNIA613on board have grievancesIf so, the patrolman investigates and determines thevalidity of the alleged grievances 'and then proceeds to settle those possible ofsettlement with the master, mate, or the proper official on board the vessel.The patrolmen are experienced seamen and negotiators, whose jurisdictionincludes all of the tankers which arrive in the port in which they are on duty.'The patrolman function's'as follows: He boards the vessel: immediately after itismoored 'to'the dock, proceeds to the crews' quarters and confers with theship's delegate representing the department (deck, engine, and isteward)' whorelates to the patrolman 'the various grievances, if any, concerning food, livingconditions, or overtime pay which have arisen during the voyage" The patrol-man then interviews the allegedly aggrieved seaman and decides whether thegrievance is meritorious, using as a guide his long experience and intimateknowledge of the nature of seamen's grievances, their attitude toward suchgrievances, and the problems of the shipping industry. In most instances beforedeciding the merits of the grievances, the patrolman interviews others interestedin its adjustment, including the master or other official aboard. If he decidesit is a valid grievance the patrolman then attempts settlement with the masteror proper official aboard the vessel. If these negotiations -fail, the patrolmanrefers the grievance, to the Union Port Committee on shore, who proceed todiscuss the grievance with' the respondent's shore officials. It is apparent thatunder this collective bargaining' procedure providing for the prompt adjust-ment of grievances, which necessitates 'access, the seamen have complete op-portunity to confer with their duly designated representatives who are, _wellequipped by training and experience" to 'assess their grievances, and, who arespecialized negotiators."11Patrolmen are assigned to certain ports and where the performance 'of a patrolman'sduty requires more than one in a port, each is assigned to handle all the vessels of cer-1'Grievances usually involve one or more of these basic conditions of work. The recordindicates that approximately 90 percent of the grievances reported are disposed of onboard the vessel after access by the patrolman in conference «ith the proper officials,who have the requisite authority to settle them.The balance of the grievances which areof a major nature are refeiied to the Union Port Committee; such grievances constituteas a rule matters affecting the general standards to be applied to the crew as a whole.11 Patrolmen must have had, before selection to their' positions, 3 years , actual seaservice11'14 The refusal to issue passes to the Union's representatives prevents the most effec-tive sort of collective action by the seamen , See INT.L.B. B. v.CitiesService Oil Co.,122 F (2d) 149 (C. C A 2) where the Second Circuit, per Augustus N. Hand, J., said :Ships, and particularly these oil tankers, which ordinarily remain in port for aday only, afford less opportunity for investigation of labor conditions than do fac-torieswhere the employees go home every afternoon and have the evenings at theirdisposal.There is no cessation of work rat the end of each day for seamen on atankerA large number of them are on watch, others, are loading, or dischargingcargo : their houis for work. and shore leave are different and, in the short time thevessel is in poet, it is impossible for Union representatives to assemble the unlicensedpersonnel either on shore or on shipboard to discuss grievances or investigate con-ditions.Therefore, the Union must have the members of the crew readily accessiblein order to work to any real advantage.Moreover, the complaints frequently ielateto conditions on and even of the vessel itselfItmay be true that many, or even most, grievances are settled on the ship bythe ship's committee without the intervention of the Union, but one of the primeobjects of the Union is to afford the seamen advisors, and negotiators who are notcontinually' under the-eye of the master and inclined through fear of untowardconsequences to defer, to his demands. Its advice as to major differences wouldnaturally be needed and in many cases it cannot advise the personnel wisely with-out visiting the ship and seeing the conditions under which work is done and ofwhich criticism is made. 614-DECISIONSOF NATIONAL -LABOR RELATIONS BOARDBy Section,7 of the Act,"employees shall have the right to self-organization,to form,,join,,or assist labor organizations...for the purpose of . . . mutualaid or protection."Interference,restraint,or coercion in the exercise of theirrights is also proscribed by Section 8 (1), of the Act.The rights thus guaran-teed to employees against impairment by the.employer include,full freedom tothe employees,upon request,to receive aid, advice,and information from theirchosen representatives.The issue,presented by-the"mutual aid or protection"clause of the Act, is whether the respondent's denial of passes to the chosenrepresentatives of the unlicensed deck,lengine,and steward personnel,for thepurpose of obtaining access to its tankers,under the'circumstances of this case,interfered with, restrained,and coerced these employees in the exercise of theirright to obtain.the aid of their chosen representatives.It is unnecessary here to again state the details, hereinbefore related, whichsnake ineffective collective bargaining through chosen representatives, wherethere is a denial of the right of access, except to note that substantially all ofthe factors making prohibitive effective bargaining procedure also prevents theunlicensed deck, engine,and steward personnel on respondent's tankers fromparticipation in the exercise of their rights to "mutual aid, or protection"through representatives chosen by them'Moreover,the denial of access inter-fereswith the aid and protection the seamen receive through burial andinsurance benefits, of special,importance during the war, an ' incident to theirmenibership"in'the'Unions,because,of their-inability to visit the Unions' head-to pay current dues.'bThe respondent by not permitting access to the Unions'representatives to aidthe unlicensed deck, engine,and steward personnel at their request,is exercis-ing, "domination and control"over the efforts of these seamen to engage in"mutual aid and'protection"thereby infringing upon Section 8 (1) of the Act.To hold otherwise would be, in effect, to exempt the respondent's tankers fromthe prohibitions of the Act.But Congress' did not exclude the respondent'stankers from the operation of the Act, by implication or otherwise.Congresshas declared that "the policy of the United States" shall be to remove ob-structions to the free flow of commerce"by protecting the exercise by workers _bf full freedom of association,self-organization and designation of represent-atives of their own choosing,for the purpose of mutual aid or protection."The undersigned finds that the denial of right of access to the chosen repre-sentatives of the unlicensed-deck, engine, and steward,,personnel prevents theseseamen from exercising their rights to collective bargaining and to other mutualaid or protection ie---is The collection of dues and the distribution of the Unions'newspaper has been andnow is considered by the Pacific Coast Shippers, who grant access a proper form of aidto be given-by the representatives of 'the'Unions.The respondent's contention that suchrepresentatives should not solicit seamen for membership in the Unions is well taken andsuch practice if persisted in should be grounds for the revocation of the passes of thoserepresentatives who engage in such activities.16 The respondent asserts that other'methods,than access,are available, to the un-licensed deck,engine, and steward personnel to exercise their rights under Section 7,and suggests the possibility of the seamen visiting union headquarters or of conferringwith their representatives on shore where reports would be made of the grievances. TheCourt in the Cities 'Service Case,referring to alternative grievance procedure stated :Respondents suggest that the so-called ship's committee consisting of^three meni-beis of the,crew chosen by the seainen ean'present complaints to the ship's officersand if the grievances are not settled thus,can report in person or mail statements tothe Union of matters in dispute which the Union may then take up with the respond-ent's shore officialsBut negotiations conducted in such a way would be slow andthemen would lack the'advantage'of having their bargaining agent promptlyacquainted with grievances by the seamen themselves and ready at once to "negotiate GENERAL PETROLEUM CORPORA'TON OF CALIFORNL6152.Respondent's position-relation of theWar to the exercise of the rightsguaranteed in Section 7-The respondent does not in fact contend- that under peace time conditions itwould be justified in refusing passes to the duly authorized representatives of itsunlicensed deck, engine, and steward personnel for the purpose of access to itstankers, but asserts in its answer that the policy of cancelling outstandingpasses including those of the Unions and refusing to grant further passes wasadopted following the attack of Japan on Pearl Harbor, because of noticesreceived from" shipping and naval authorities on the Pacific Coast to takeimmediately all necessary precautions to` secure and safeguard ships, 'piere,ivarehouses, terminals and other property, to refuse access to such property tounauthorized persons, and' as agent of the War Shipping Administration in theoperation of its tankers to'comply with the requirements of the War ShippingAdministration and of the war effort to handle all cargoes with dispatcli.Although the respondent considers that the presence of the duly authorizedrepresentatives of the unlicensed deck, engine, and steward personnel wouldincrease the hazards to which the tankers are normally exposed it has *notseen fit to exclude relief work parties, 'not members of the crew, and severalemployees of the respondent whose presence on the tankers are not essential.At the present it is the almost universal practice of the shipping industry ontheWest Coast 'to grant access to 'the duly authorized representatives of theirseamen whether or not such right is provided for, in collective bargaining con-tracts. 'Access during the 'war has been granted to representatives of unionsto board all types of vessels incluchng"tankers and ships whose entire cargoincluded explosives and war supplies, as well as troopsFrequently, the offi-cials of shipping companies and the military or naval authorities have 're-guested-representatives of the seamen to board vessels in order that grievancesmight be promptly adjustedThus under war time_ conditions it appears thataccess is necessary.,The respondent is practically alone in its fear of increasedhazards from the presence of seaume'n's representatives on board vessel-.1PIThe contention of the' respondent that to grant access to'the duly authorizedrepresentatives of the seamen would `result in non-compliance with the wartime security, orders, rules,'or regulations'of the "Captain of the Port" (CoasttGuard) the "War Shipping Administration" or any other Governmental agencyiswithout merit.Of utmost significance is the fact that the Navy and theCoast Guard have provided the representatives of the respondent's unlicenseddeck, engine, and steward personnel' with the proper identification and au-,with the shore, officialsMoreover,so far as possiblethe men themselves shouldhave the privilege of airing their individual complaints to their representatives, justas do employees whose Mork is on land. The sugg'estion' that the Union representa-tives can be stationed'on the dock,'there investigate complaints by meeting membersof the crew as they come off the ship-and'after thus learning the facts from seamencan then bargain with respondent's shore officials,is subject to the objection thatthe dock is manifestly no place for an adequate discussion of labor grievances. 'Evenif,despite the inconvenience, the men were able to visit Union' headquarters for suchdiscussion of, their grievances, they, would not have the presence and backing ofexperienced bargaining representatives when presenting their claims, to the ships'officers.Nor under such restrictions can there be,adequatediscussionby the dele-gate aitlrthe ships' officers of,matters requiring explanation.S7 The Unions' representatives who board tankers are men who are thoroughlyfamiliarwith conditions prevailing on sucli vessels, and with safety precautions which must betaken ; more so it would appear, than others who are permitted to board the tankers. Alldocks, terminals; and vessels are now guarded by military or naval personnelThissecuritymeasure insuresto the respondent the'protection needed, by any increasedhazardsrdthWtoaa.,ue ,616DECISIONS,0F ' NATIONAL,LABOR R(ELATION'S, BOARDI -.thority,to enter restricted areas- andto board tankers and vessels, .includ-ing respondent'stankers,providing respondent issues its passes to therepresentatives.18The undersigned' does-not believe,that these contentions'are,valid reasons for denying access."C.Concluding findingsIn conclusion, the undersigned finds that respondent's unlicensed deck, en-ashore; that tanker terminals are usually located in port areas inaccessibleto union headquarters; that collective bargaining procedures for the settlementof grievances which do not involve access are in a practical sense unworkable,and do not afford the respondent's unlicensed deck, engine, and steward per-sonnel the opportunity to bargain collectively concerning their grievances; thatthe refusal of the respondent to issue passes to the duly authorized repre-sentatives of its unlicensed deck, engine, and steward personnel for the purposeof access prevents these seamen from receiving aid, advice, and informationthrough their duly chosen representatives; that procedure which involves access,for these purposes is prevalent today, and has long been in use in the westcoast shipping industry; that with access these representatives may investi-gate the nature of, assess the value of, and properly present grievances onbehalf of these seamen and give to them the aid, advice, and information essen-tial forfmutual,protection ;.that without access,-the; .espondent's unhcensed deck,engine, and steward personnel would be denied the benefits of essential rights,conferred upon them by the Act, providing for collective bargaining and othermutual aid through their duly chosen representativesIt is plain from these findings and from the entire recoi d, and- the under-signed finds that the respondent by refusing to grant passes to the duly desig-nated representatives of its unlicensed deck, engine, and steward personnel inorder that such representatives might confer with and aid such personnel oirboard respondent's tankers has interfered-with, restrained, and coerced, and bycontinuing such refusal is interfering with, restraining, and coercing its unli-censed desk, engine, and steward personnel in the exercise of the rightsguaranteed them in, Section 7 of the Act, and is thereby violating Section 8' (1)of the Act.,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the-operations of the respondent:<set forth in Section I above,have a close, -intimate, and 'substantial' relation-to trade,' trailic; and 'commerceamong the several States and tend to lead to labor disputes burdening andI4 The 'respondent'sallegation in its answer that the "visitors to piers and vesselsshould be limited to cases of absolute necessity," (Security Orders ofthe War ShippingAdministration) and the piohibition of "crews'mass meetings,crews' committee meetings,and other similar meetings aboard ships" (Statementof Policy,War Shipping Adminis-tration)does not refer to the duly authorized representatives of unlicensed deck, engineand steward personnel, having accessto transactbusiness,in conformitywith the-provi-sions of theAct.Therespondent's admission that no official of any governmental agencyhas so interpreted these provisions 'and practicesof the shippingindustry on the PacificCoast,would indicatethatthere is no basis for such a position.-19The undersigned has given consideration to the various maritime safety laws and theduties and obligations of the master on respondent's tankers and finds that neither thelaws nor the duties of the master in any way are at variancewith-the rights of the un-licensed deck, engine,and steward personnel to exercise their privileges under the Act. GENERAL, PETROLEUM CORPORATON OF CALIFORNIA617V. THEREMEDYSince it has been found that the respondent,has'engaged in certain,unfairlabor practices,the undersigned will recommend that it cease'and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.The undersigned having found that the respondent has interfered with,restrained,and coerced its unlicensed deck. engine,and steward personnel inthe exercise of rights guaranteed in Section 7 by refusing to issue passes to itstankers to'representatives of the Sailors'Union of the-Pacific,a division of'Sea-farers' International Union of North America ; Pacific District,Seafarers'Inter-nationalEngine Division,Seafarers'InternationalUnion of North America;and Pacific District,Seafarers'International Steward Division,Seafarers''InternationalUnion of North America, theduly designatedcollectivebargain-ing representatives of the respondent'sunlicensed deck, engine,and stewardpersonnel;in order to make effective the guarantees of Section7 of the Act,and thereby to inmimize strife which burdens and obstructs commerce, andthus effectuate the policiesof the Act, the undersignedwill recommend that therespondent issue passes to the unlicensed deck,engine, and steward personnel'sduly designated representatives of the Sailors Union of the Pacific, a divisionof Seafarers' International Union of-North America; Pacific District,Seafarers'International Engine Division,Seafarers'InternationalUnion of NorthAmerica ;and Pacific District, Seafarers'International Steward Division,Seafarers' In-ternational Union of North Anieiica, iii orderthat they,hmay -board,the-respond-ent's tankers and confer with and aid the unlicensed deck, engine, and stewardpersonnel thereon.The respondent contends that if it grants passes to the Unions here involved, 1 , twill also have to grant passes to all unions who demand such passes,to board itstankers in order to avoid accusations of discrimination.Since the instant casedoes not involve any union jurisdictional problem and the question of discrimina-tion is not now before the undersigned for decision he does not decide it.Upon the basis of the foregoing findings of fact and upon the enfire record inthis proceeding,the undersigned makes the following:Conclusions of Law1.Sailors Union of the Pacific, a division of Seafarers'International Union ofNorth America,isa labor organization,within the meaning of Section 2 (5)of the Act.2.Pacific District, Seafarers' International Engine Division, a division ofSeafarers' International Union of North 'America, is a labor organization, withintli&meaning of'Secfion 2 (5) of the Act.3.Pacific District, Seafarers' International Steward Division, a division ofSeafarers'International Union of North America,isa labor organization,withinthe meaning of Section 2 (5) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8(1) of theAct.5.The aforesaid unfair labor practices are' unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, General Petroleum Corporation ofCalifornia,and its officers,agents, successors, and assigns shall : 618'DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to grant passes to.representatives of the Sailors Union of thePacific, a division of Seafarers'International Union of North America ; PacificDistrict,Seafarers'International Engine Division,Seafarers'International-Unionof North America;and Pacific District,Seafarers'International Steward Division,Seafarers'International Union of North America, in order that such representa-tivesmay go aboard the respondent's tankers,and confer with and aid theunlicensed deck, engine and steward personnel thereon ;(b)Engaging in like or related acts or conduct intefering with, restraining or-coercing its employees in the exercise of the right to self-organization,to'form,join, or,assist labor organizations,to bargain collectively through representativesof their own choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as, guaranteed in Section7 of the Act.2.Take-the following affirmative action which will effectuate the policies ofthe Act.(a)Grant passes to the duly authorized representatives of the Sailors Union,of the Pacific,a division of Seafarers'International Union of North America ;Pacific District,Seafarers'International Engine Division,Seafarers'InternationalUnion of North America ; and Pacific District,Seafarers'International StewardDivision,Seafarers'International Union of NorthAmerica, togo aboard itstankers-to confer with and aid the unlicensed deck, engine and steward'personnel;(b) Post- immediately inconspicuous places on-its'tankers fora period of atleast'sixty(60) consecutive days from the date of'posting notices to the unli-censed deck,engine, and steward personnel,stating:(1) that the respondentwill not engage in the conduct from which it is ordered to cease and desist inparagraph 1 (a) and(b) ; (2) that the respondent will take the affirmative actionset forth,in paragraph2 (a) hereof;,(c)Notify the Regional Director for the Twenty-firstRegion in writing withinten (10) days from the receipt of the Intermediate Report what steps the re-spondent has taken to comply therewith. ,,It, is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with,'the foregoing recomeudations,the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.,As provided in Section 33 of Article IT of the Rules and Regulations of theNational Labor Relations Board,Series 2-as;amended, effective October 28,1942-any party may within fifteen(15),days from the date of the entry of theorder transferring the case to the Board,pursuant to Section 32 of Article II,ofsaid Rules and Regulations,filewith the Board, Shoreham Building,Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four,copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission,to argueorally before the Board,request therefor must be made in writing-to the Boardwithin.ten (10)days from the date of the order transferring the case to theBoard.- rJAMES C. BATTEN,Trial Examiner.,,Dated March 30,1943.